Case 1:16-cr-00576-JFK Document 329 Filed 08/24/20 Page 1 of 8

 

 

 

 

  

 

 

i} USDC SDNY
UNITED STATES DISTRICT COURT t DOCUMENT |
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED?
UNITED STATES OF AMERICA oo e DOC fr I
‘ : PE DATE FILED: | |
ye a
MICHAEL MAZZARA, : ORDER TO RETURN PROPERTY
CHARLES KERRIGAN, :
a/k/a “Duke,” >: $2/S3 16 Cr. 576 (JFK)
ANTHONY MASCUZZIO, and :
CHRISTOPHER KERRIGAN
Defendants. :
- ee eek x
FELICIA MARINO LATTANZI
Interested Party.
See ee ek x

WHEREAS, on or about January 23, 2017, MICHAEL

MAZZARA, CHARLES KERRIGAN, a/k/a “Duke,” ANTHONY MASCUZZIO, were
charged in a five-count superseding Indictment, S2 16 Cr. 576
(the “S2 Indictment”) with conspiracy to commit bank burglary
and bank theft, in violation of Title 18, United States Code,
Section 371 (Count One); with bank burglary, in violation of
Title 18, United States Code, Section 2113(a) (Counts Two and
Four); and with bank theft, in violation of Title 18, United

States Code, Section 2113(b) (Counts Three and Five);

 

 
Case 1:16-cr-00576-JFK Document 329 Filed 08/24/20 Page 2 of 8

WHEREAS, on or about January 23, 2017, CHRISTOPHER
KERRIGAN (along with MICHAEL MAZZARA, CHARLES KERRIGAN, a/k/a
“Duke,” and ANTHONY MASCUZZIO, the “Defendants”), was charged in
three counts of the $2 Indictment with conspiracy to commit bank
burglary and bank theft, in violation of Title 18, United States
Code, Section 371 (Count One); with bank burglary, in violation
of Title 18, United States Code, Section 2113(a) (Count Four);
and with bank theft, in violation of Title 18, United States
Code, Section 2113(b) (Count Five);

WHEREAS, on or about October 30, 2017, CHARLES
KERRIGAN, a/k/a “Duke,” was charged in a six-count superseding
Indictment, $3 16 Cr. 576 (the “S3 Indictment”) with conspiracy
to commit bank burglary and bank theft, in violation of Title
18, United States Code, Section 371 (Count One); with bank
burglary, in violation of Title 18, United States Code, Section
2113(a) (Counts Two and Four); with bank theft, in violation of
Title 18, United States Code, Section 2113(b) (Counts Three and
Five); and with witness retaliation while on pre-trial release,
in violation of Title 18, United States Code, Sections 1513 (b)
and 3147;

WHEREAS, the $2 Indictment included a forfeiture

allegation as to Counts One through Five of the S2 Indictment
Case 1:16-cr-00576-JFK Document 329 Filed 08/24/20 Page 3 of 8

seeking forfeiture, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section
2461, all property, real and personal, that constitutes or is
traceable to proceeds traceable to the commission of the
offenses alleged in Counts One through Five of the 82
Indictment;

WHEREAS, the S3 Indictment included a forfeiture
allegation as to Counts One through Six of the S3 Indictment
seeking forfeiture, pursuant to Title 18, United States Code,
Section 981(a)(1){(C) and Title 28, United States Code, Section
2461, all property, real and personal, that constitutes or is
traceable to proceeds traceable to the commission of the
offenses alleged in Counts One through Six of the $3 Indictment;

WHEREAS, the S2 Indictment and the $3 Indictment
further included a substitute asset provision providing notice
that, if as a result of the defendants’ actions or omissions
forfeitable property is unable to be located or obtained, the
United States could seek, pursuant to Title 21, United States
Code, Section 853(p), the forfeiture of any other property of
the Defendants;

WHEREAS, on or about March 30, 2018, Hon. Katherine B.

Forrest entered a Preliminary Order of Forfeiture as to Specific

 

 
Case 1:16-cr-00576-JFK Document 329 Filed 08/24/20 Page 4 of 8

Property and Substitute Assets/Money Judgment (D.E. 222) with
respect to defendant Christopher Kerrigan (the “Christopher
Kerrigan Preliminary Order”), imposing a money judgment in the
amount of $20,841,850.38, in United States currency, and
forfeited to the United States all right, title and interest of
defendant Christopher Kerrigan in the following property listed
in the Christopher Kerrigan Preliminary Order: the property
listed in Appendix A (the “Specific Property”) and the property
listed in Appendix B;

WHEREAS, on or about April 16, 2018, Hon. Katherine B.
Forrest entered an Amended Consent Preliminary Order of
Forfeiture as to Specific Property and Substitute Assets/Money
Judgment (D.E. 237) with respect to defendant Michael Mazzara
(the “Mazzara Amended Preliminary Order”), imposing a money
judgment in the amount of $20,887,360.38 in United States
currency and forfeited to the United States all right, title and
interest of defendant Michael Mazzara in the following property
listed in the Mazzara Amended Preliminary Order: property listed
in Appendix A -- the Specific Property -- and the property
listed in Appendix B;

WHEREAS, on or about April 30, 2018, Hon. Katherine B.

Forrest entered a Preliminary Order of Forfeiture as to Specific

 

 
Case 1:16-cr-00576-JFK Document 329 Filed 08/24/20 Page 5 of 8

Property and Substitute Assets/Money Judgment (D.E. 245) with
respect to defendant Charles Kerrigan (the “Charles Kerrigan
Preliminary Order”), imposing a money judgment in the amount of
$20,887,360.38 in United States currency, and forfeited to the
United States all right, title and interest of defendant Charles
Kerrigan in the following property listed in the Charles
Kerrigan Preliminary Order: the property listed in Appendix A --
the Specific Property -- and the property listed in Appendix B;
WHEREAS, on or about May 7, 2018, Hon. Katherine B.
Forrest entered an Amended Consent Preliminary Order of
Forfeiture as to Specific Property and Substitute Assets/Money
Judgment (D.E. 249) with respect to defendant Anthony Mascuzzio
(the “Mascuzzio Amended Preliminary Order”), imposing a money
judgment in the amount cf $20,887,360.38 in United States
currency, and forfeited to the United States all right, title
and interest of the Defendant in the following property listed
in the Mascuzzio Amended Preliminary Order: property listed in
Appendix A - the Specific Property -- and the property listed in

Appendix B;1

 

1 The property listed in Appendix B to each of the Christopher
Kerrigan Preliminary Order, the Mazzara Amended Preliminary

Order, the Charles Kerrigan Preliminary Order, and the Mascuzzio
Preliminary Order will hereinafter be collectively referred to
as the “Substitute Assets.”

 

 
Case 1:16-cr-00576-JFK Document 329 Filed 08/24/20 Page 6 of 8

WHEREAS, pursuant to 21 U.S.C. § 853(n) (1), Rule
32.2(b) (6) of the Federal Rules of Criminal Procedure, and Rules
G(4) (a) (iv) (C) and G(5) (a) (11) of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions, the
Government commenced publication of notice of forfeiture and of
the Government’s intent to dispose of the Specific Property and
Substitute Assets on an official Government Internet site

(www.forfeiture.gov) for at least thirty consecutive days,

 

beginning on May 25, 2018;

WHEREAS, on or about May 5, 2018, direct notice of the
Mazzara Amended Preliminary Order was sent by certified mail,
return receipt requested, to all parties believed by the United
States to have a potential interest in the Specific Property
and/or the Substitute Assets, including Felicia Marino Lattanzi;

WHEREAS, thirty (30) days have expired since final
publication of the notice of forfeiture as to the following

item:

 

Charm Bracelet

[1 of] 4 gold tone

B5500101 bracelets

(14kt gold, 1” 983
wide)

 

(the “Claimed Property”);

WHEREAS, because the Government initially received two

 

 
Case 1:16-cr-00576-JFK Document 329 Filed 08/24/20 Page 7 of 8

claims regarding the Claimed Property, including a claim by the
Interested Party, the Court held a hearing on September 20, 2019
{the “Forfeiture Hearing”) to adjudicate ownership of the
Claimed Property;

WHEREAS, at the Forfeiture Hearing, the Interested
Party satisfactorily demonstrated her ownership interest in the
Claimed Property to the Court and the other claimant of the
Claimed Property did not appear and communicated to the
Government that she wished to withdraw her claim; and

WHEREAS, upon the Interested Party’s satisfactory
demonstration of ownership of the Claimed Property, the Court
awarded ownership of the Claimed Property to the Interested
Party;

IT IS HEREBY ORDERED that:

1. This Order memorializes the Court’s award of the
Claimed Property to Felicia Marino Lattanzi, the Interested

Party.

 
Case 1:16-cr-00576-JFK Document 329 Filed 08/24/20 Page 8 of 8

2. The Clerk of the Court shall forward four
certified copies of this Order to Assistant United States
Attorney Alexander J. Wilson, Chief, Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007.

SO ORDERED.

Dated: New York, New York ZL.) f
August 24, 2020 Z) e/
John F.’ Keenan
United States District Judge

 

 

 
